Citation Nr: 1709365	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the left lower extremity (LLE).

3.  Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the right lower extremity (RLE).

4.  Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1997.

This appeal is before the Board of Veterans' Appeals (Board), in part, from an August 2009 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for a cervical spine disability.  The Veteran appealed this determination to the Board.

This appeal also stems from a March 2012 rating action issued by the above RO.  By that rating action, the RO, in part, continued 20 percent disability ratings assigned to the service-connected neurogenic claudication of the LLE and RLE.  The Veteran appealed the 20 percent ratings assigned to the above service-connected disabilities to the Board.

The Veteran appeared at a hearing before a now-retired Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic record.  The Veteran was offered an opportunity for a hearing before another VLJ.  In an October 2016 correspondence to the Board, the Veteran indicated that he did not desire another Board hearing.  Thus, the Board will proceed with its appellate review of the claims.  


In July 2014, the Board, in part, remanded the issues on appeal for additional substantive development.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  

Regarding the issue of entitlement to service connection for cervical spine disability, the Board has expanded this claim to include on a secondary basis to more accurately reflect the Veteran's contention that this disability is secondary to his service-connected low back disability.  (See Veteran's representative's June 2016 written argument to the Board at page (pg.) 2)).  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

The Board also notes that after issuance of a November 2014 supplemental statement of the case (SSOC), wherein the RO addressed the issues currently on appeal, VA obtained evidence that is pertinent to the claims, notably a Social Security Award (SSA) Notice Letter, private medical evidence containing a positive nexus opinion relating the Veteran's cervical spine disability to service; and numerous lay statements from the Veteran's family members, former servicemates and friends outlining the severity of his medical problems.  The RO, however, did not issue an SSOC addressing this pertinent evidence.  Thus, a remand is required to ensure that all pertinent evidence is considered in the Agency of Original Jurisdiction's adjudication of the claims at issue, with reference thereto in an SSOC. The Board notes that this case is not governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that Agency of Original Jurisdiction consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  Here, the Veteran's substantive appeals with respect to the issues on appeal were received prior to this date, thus, the Fast Latter is not for application in this instance and a remand for issuance of an SSOC is required, as outlined in the remand below.  See Veterans Benefits Administration Fast Letter 14-02.  
Regarding the issue of entitlement to TDIU, this case includes an October 2016 facsimile to the Board, wherein the Veteran alleged that he was unable to work because of his spinal damage and "permanently damaged nerves" that caused pain.  (See October 2016 facsimile from the Veteran to the Board).  This raises a derivative claim of entitlement to TDIU that is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, as the issue of entitlement to TDIU is before the Board for appellate consideration, it will be addressed herein.  

Finally, also developed for appellate consideration before the Board in July 2014 was the issue of entitlement to service connection for hypertension.  By a November 2014 rating action, the RO granted service connection for hypertension; an initial noncompensable disability rating was assigned, effective June 27, 2011--the date VA received the Veteran's original claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is necessary.  Specifically, to obtain outstanding SSA records; obtain an addendum opinion from the September 2014 VA examiner regarding the etiology of the Veteran's cervical spine disability; schedule the Veteran for an examination to determine the current severity of his service-connected neurogenic claudication of the LLE and RLE; and, to have the AOJ adjudicate the derivative TDIU claim.  The Board will discuss each reason for remand below. 


i) SSA records

In an October 2016 facsimile to the Board in support of his claims, the Veteran indicated that he was in receipt of SSA disability benefits, and submitted a July 2016 letter from SSA to him indicating the same.  As the outstanding SSA records might contain evidence as to the etiology of the Veteran's cervical spine disability, severity of his service-connected neurogenic claudication of the LLE and RLE, and the effect that his service-connected disabilities have on his ability to secure substantially gainful employment, they are potentially relevant to the issues on appeal and should be secured on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

ii) Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.  As noted by the Board in its July 2014 remand, the Veteran testified that he had injured his cervical spine when he fell during service.  He further testified that he experienced neck pain from that day forward.  The Board noted that although service treatment records did not document treatment for a cervical spine disability, the Veteran was competent to report the incident and symptoms of having had neck pain since service.  The Board remanded the claim to have VA examine the Veteran to determine whether the claimed cervical spine disability was related to an injury in service.  

VA examined the Veteran in September 2014.  During that examination, the Veteran gave a history of having injured his neck and low back after he fell between two (2) trucks in 1973.  The Veteran did not recall reporting neck pain to a provider on active duty because he was experiencing greater pain in his low back.  After a physical evaluation of the Veteran's cervical spine, the September 2014 VA examiner opined that it was less likely than not that the Veteran's diagnosed degenerative arthritis of the cervical spine was related to his period of military service.  (See September 2014 VA Neck Disability Benefits Questionnaire (DBQ) and opinion)).  The VA examiner reasoned that because there was no documentation of the Veteran having had neck problems during service, at discharge, or within five (5) years of retirement, that it was reasonable to conclude that his cervical spine disability was less likely than not related to his active service.  Id. 

The Board finds the September 2014 VA examiner's opinion to be of reduced probative in evaluating the claim for service connection for a cervical spine disability because it is inadequate for an examiner to rely solely on the absence of contemporaneous medical records during service to support a negative opinion.  An addendum opinion is, therefore, needed from the September 2014 examiner.  In the addendum opinion, the September 2014 VA examiner will be requested to address a January 2015 report, prepared by J. D., D.O, which is supportive of the claim but was provided without any supporting rationale.  The VA examiner must also provide an opinion that addresses the secondary service connection component of the claim (i.e., whether the Veteran's cervical spine disability has been caused or aggravated (permanently worsened beyond its natural progression) by the service-connected low back disability)).

iii) Increased Rating Claim-Neurogenic claudication of the LLE and RLE.

The Veteran seeks increased ratings in excess of 20 percent for neurological claudication of the LLE and RLE.  VA last examined the Veteran to determine the nature and extent of his neurogenic claudication of the LLE and RLE in September 2014.  After a neurological evaluation of the lower extremities, the VA examiner concluded that the neurogenic claudication of the Veteran's lower extremities appeared to be "mild." (See September 2014 Peripheral Nerve DBQ).  In contrast, a July 2015 private nerve conduction study (NCS) of the lower extremities reflects that Veteran complained of weakness, cold sensation, tingling and pain from the low back radiating to the feet.  The examining physician diagnosed the Veteran with severe bilateral L4-L5 and L5-SI root lesions with partial reinnervation moderate to severe; bilateral L3-L4 root lesions with irritation of the corresponding muscles; and, superimposed sensory motor polyneuropathy with irritation or possible reinnervation of the thigh and calf muscles.  (See July 2015 NCS report associated with evidence labeled, "Medical Treatment Record-Non-Government Facility," received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on November 3, 2016)).  Thus, as the NCS report shows a possible increase in severity of the service-connected neurogenic claudication of the LLE and RLE, the Board finds that a more recent examination is needed prior to further appellate review of the claims.

iv) TDIU

As noted in the Introduction, a claim of entitlement to TDIU is before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Before the Board can adjudicate this claim, however, 38 C.F.R. § 3.159 (b) (2016) notification and RO adjudication are required.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain any medical records related to the Veteran's receipt of SSA disability benefits, and any decisions.  All records received must be associated with the Veteran's VBMS electronic record.  If these records are unavailable, a written statement to this effect must also be incorporated into the electronic record. 

2.  After the above development has been accomplished and any additional evidence has been received into the electronic record, return the record to the examiner who provided the September 2014 cervical spine opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's electronic record to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner. 

a.  The entire electronic claims file must be made available to the September 2014 examiner, or other qualified clinician, for review. 

b. For the diagnosed degenerative joint disease of the cervical spine that the examiner diagnosed in September 2014, she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disability began during active service, is related to any incident of service, or had its onset within one year after discharge from active service.

c. The September 2014 VA examiner, or other qualified clinician, is hereby advised that it is not sufficient to provide a negative opinion based solely on the absence of contemporaneous medical records during service.

d. If the September 2014 VA examiner, or other qualified clinician, determines that the Veteran's cervical spine disability is not related to military service, should he or she then provide responses to the following questions: 

i.) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's degenerative joint disease of the cervical spine was caused by (proximately due to or the result of) the Veteran's service-connected low back disability? 

ii) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's degenerative joint disease of the cervical spine was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected low back disability? 

If such aggravation is found to exist, the September 2014 VA examiner, or other qualified specialist, should provide an assessment, if possible, of the baseline level of impairment of the current degenerative joint disease of the cervical spine prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected low back disability. 

The September 2014 VA examiner, or other qualified clinician, must provide reasons for his or her opinion(s).  If any requested opinion cannot be made without resort to speculation, the September 2014 VA examiner, or other qualified clinician, must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected neurogenic claudication of the LLE and RLE  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic record. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's neurogenic claudication of the LLE and RLE under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is moderate, moderately severe, or severe with marked muscular atrophy of the LLE and/or RLE.  He or she should also state whether the Veteran has complete paralysis of the LLE and/or RLE where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The Veteran must be provided 38 U.S.C.A. § 5103(a)-compliant notice regarding his claim for TDIU.  The Veteran must be provided a TDIU application and advised to complete and return it with the necessary information.

5.  Then, readjudicate the claims on appeal. Readjudication of the claims of entitlement to increased disability ratings in excess of 20 percent for the service-connected neurogenic claudication of the RLE and LLE should include consideration of staged ratings.  The RO should adjudicate the issue of entitlement to TDIU.

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




